DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response after Ex Parte Quayle Action filed on May 17, 2022. The amendment has been entered.

Response to Amendment
Claims 1 – 10 are pending in this application. Claims 1 – 10 have been amended. Acknowledgement is made of the amendments and arguments filed on May 17, 2022. The examiner withdraws the objections to the specification and claims due to applicant's amendments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Claim 7 has been amended as follows:

Claim 7, lines 1-2, “The ring-connected bridge-type multi-port hybrid DC circuit breaker according to claim 1 to claim 6” has been replaced with - - The ring-connected bridge-type multi-port hybrid DC circuit breaker according 

Examiner’s Note: The above changes are in order to restore the dependency of claim 7, as original presented on the Preliminary Amendment to the Claims filed on October 01, 2021. More importantly, the changes do not further limit the claim language. Authorization for the examiner’s amendment was given in the response to the Ex Parte Quayle Action filed on May 17, 2022 (see Applicant Arguments/Remarks Made in an Amendment, “Claim Objections”). 


Allowable Subject Matter
Claims 1 – 10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “each thyristor arm connects in series with a diode arm, forming a series circuit, all of the series circuits are connected in parallel to the shared main breaker branch to form a parallel circuit, one end of the parallel circuit is connected to the upper DC bus bar while the other end is connected to the lower DC bus bar; each bypass branch is connected between every two adjacent series circuits, and a port is provided at a connection point of each thyristor arm and the diode arm in each series circuit; the port is used to connect a protected components or DC lines; all the bypass branches are connected into a ring, which provides a bidirectional flow path for a current in normal operating mode, all the thyristor arms, the diode arms, and the shared main breaker branch together form a bridge circuit, which is able to provide the bidirectional flow path for a fault current in a fault interruption mode and a reclosing mode.”
Claim(s) 2-10 are allowed by dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836